Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s amendments to the claims, abstract and specification, and arguments, in the response filed 29 August 2022 are acknowledged. 
Claims 1-20 are pending. 
Claims 1, 8-12, 14, 15, 17 & 18 are amended. 
No claims are withdrawn. 
Claims 1-20 are under consideration.
Examination on the merits is extended to the extent of the following species:
A) High melting point fatty compound - present, mix of stearyl alcohol and cetyl alcohol;
B) Silicone compound - present, terminal amodimethicone;
C) Form of the composition - hair conditioner; 
D) Cationic surfactant system - present, mono-long alkyl quaternized ammonium salt and 
E) Gel matrix - present, cationic surfactant is a mono-long alkyl quaternized ammonium salt and high melting point fatty compound is a mixture of stearyl alcohol and cetyl alcohol.

Withdrawn Objections/Rejections
The objection to the abstract is withdrawn due to amendments which reduce the number of words present in the abstract.
The objection to the specification is withdrawn due to amendments which define undefined trademarks/tradenames.
The objection to claims 1 & 12 is withdrawn due to amendments which correct improperly capitalized words.
The objection to claim 8 is withdrawn due to amendments which write claim 8 in parallel with the rest of the claims listing. 
The objection to claims 9 & 10 is withdrawn due to amendments which correct bad grammar and typographical errors (i.e.  “one…fatty compounds” and “from about from about”).
The objection to claims 9, 10 & 17 is withdrawn due to amendments which replaces informal claim language (i.e. “can be”) with formal claim language (i.e. “is” “comprising”, “comprises”).
The objection to claim 17 is withdrawn due to amendments which provide consistent use semicolons.
The objection to claim 18 is withdrawn due to amendments which correct different sized fonts and the cationic surfactant.
The rejection of claims 14 & 15 under 35 U.S.C. 112(d) is withdrawn due to amendments which correct the dependency of these claims such that they no longer expand the claims from which they depended.
  
New and Maintained Objections/Rejections
Claim Objections
Claim 13 is objected to because of the following informalities: claim 13 misspells the word, “composition” as “scomposition” in line 2.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 & 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartz (WO 2017/173050; previously cited) and Robinson (US 2004/0208903; previously cited).
With regard to claims 1-11 & 13-20 and the elected species, Bartz teaches hair care formulations and exemplifies hair rinse-off conditioners and hair leave-on treatments (pg. 4, ll. 5-20; pg. 17, ll., 15-25; pg. 18, ll. 15-30; pg. 19; pg. 21-Table 2; Bartz’s claim 15). Bartz teaches their conditioner treatment comprises a gel matrix having a cationic surfactant system which includes a mono-long alkyl quaternized ammonium salt (pg. 23, ll. 5-20). Bartz teaches the cationic surfactant system “can be included in the composition at a level by weight of from about 0.1% to about 10%, from about 0.5% to about 8%, from about 0.8 % to about 5%, and from about 1.0% to about 4%” (pg. 23, ll. 5-20). Bartz teaches their conditioner treatment comprises a gel matrix having a “high melting point fatty compound at a level of from about 0.5%, preferably from about 1.0%, more preferably form about 1.5%, still more preferably from about 2%, even more preferably from about 4%, and to about 15%, preferably to about 10% by weight of the composition” (pg. 25, ll. 1-10). Bartz in their Table 2 Gel Matrix Leave-On Example teaches the high melting point fatty compounds, cetyl alcohol and stearyl alcohol in a combined amount of 4.07% (pg. 21). Bartz in their Table 2 Gel Matrix Leave-On Example teaches inclusion of amodimethicone in an amount of 7.0 % (pg. 21). Bartz teaches their conditioner treatment comprises a gel matrix having an aqueous carrier in an amount of at least 20% by weight of the composition (pg. 23 & 24; Bartz’s claim 15). Bartz in their Leave on Treatment Formulations V and VII teaches inclusion of oleic acid in an amount of 0.25% (pg. 15). Bartz teaches inclusion of azelaic as an anti-microbial active for inclusion in the formulations of their invention (pg. 33, ll. 20-30).
However, Bartz does not teach the amount of azelaic acid for inclusion in the composition. This deficiency is addressed by Robinson.
In the same field of invention of invention of hair conditioners, Robinson teaches a composition which comprises azelaic acid as a preferred active antimicrobial and antifungal, with the antimicrobial and antifungal actives used in a safe and effective amount of “preferably, from about 0.001% to about 10%, more preferably from about 0.01% to about 5%, and most preferably from about 0.05% to about 2%” (0144], [0197] & [0200]).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified Bartz’s hair conditioner by adjusting the amount of azelaic acid to be about 0.05% to about 2% of the composition as suggested by Robinson [yielding a composition having an oleic acid: azelaic ratio of 1:0.2 to 1:8 (Math 0.25 oleic acid:0.05 azelaic acid = 1:0.2; 0.25 oleic acid:2.0 azelaic acid = 1:8)] because Bartz and Robinson are both drawn to hair conditioners comprising azelaic acid as the antimicrobial and antifungal active and Robinson teaches this amount as safe and effective. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a shelf-stable conditioner having a safe, yet effective, amount of antimicrobial agent.
With regard to the recited amounts of azelaic acid, oleic acid, and one or more high melting point fatty compounds, and the ratio of oleic acid to azelaic acid, the combined teachings of Bartz and Robinson suggest these parameters in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, it would have been obvious to one of ordinary skill in the art to have modified the amount of azelaic acid, oleic acid, and high melting point fatty compound(s) and the ratio of oleic acid to azelaic acid through routine experimentation to arrive at the claimed combination in order to optimize the resulting product with the ordinary skilled artisan recognizing that azelaic acid provides antimicrobial and antifungal properties, oleic acid provides emolliency, and high melting point fatty compounds serve as a component of the gel matrix.  It is obvious to optimize within prior art conditions or through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bartz and Robinson as applied to claims 1-11 & 13-20 above, and further in view of Suenger (EP 1800715; Published: 2007-06-27; previously cited).
*Note: All references refer to the English translation.
With regard to claim 12, and the elected species, the combined teachings of Bartz and Robinson suggest a hair conditioner comprising silicone conditioning agents which may be amodimethicone (an aminosilicone).
Neither Bartz nor Robinson teach the amodimethicone is a terminal aminosilicone. This deficiency is addressed by Suenger.
In the same field of invention of hair conditioners, Suenger teaches a conditioning composition B (Suenger’s claims). Suenger teaches cationic polymers used in the compositions his invention “can be both firming and/or film-forming and/or antistatic and /or scavenging polymers as well as polymers with conditioning and/or thickening properties (pg. 13) Suenger teaches amodimethicones to be a suitable silicone (pg. 15). Suenger teaches “silicone polymers with amino groups are known under the INCI name Amodimethicone. These are polydimethylsiloxanes with aminoalkyl groups. The aminoalkyl groups may be side or terminal. The N-containing silicone cationic polymer (C1) of the present invention may preferably be selected from the group consisting of siloxane polymers having at least one amino group, siloxane polymers having at least one terminal amino group… Suitable silicone polymers having two terminal quaternary ammonium groups are known by the INCI name Quaternium-80. These are dimethylsiloxanes having two terminal aminoalkyl groups” (pg. 15). Suenger explicitly teaches Quaternium-80 to be an anti-static polymer (pg. 27 & 28).
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the hair conditioner suggested by the combined teachings of Bartz and Robinson by substituting Bartz’s generically taught amodimethicone with a terminal aminosilicone, including Quaternium-80, as suggested by Suenger because Bartz, Robinson, and Suenger are directed to hair treatments which condition hair and Suenger teaches amino-terminal aminosilicones, including Quaternium-80, are cationic polymers which serve as conditioning and antistatic agents. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to condition hair and reduce its static through use of an amodimethicone taught as suitable for that purpose.

Response to Arguments
Applicant argues that pages 2-3 of the specification show that the recited ratios of oleic and azelaic acid has a synergistic effect as it pertains to hair strengthening (reply, pg. 9-10). Applicant argues none of the references recognize this effect and there is no reason to combine oleic acid and azelaic acid in the recited ratios (reply, pg. 10).
This is not persuasive. First, the claims are not commensurate with the data present in the instant specification. The claims require the composition have from about 0.04 wt% to about 2 wt % azelaic acid and from about 0.04 wt% to about 1 wt % oleic acid and an aqueous carrier. However, the specification just disclosed breakage for oleic acid only; 3:1 oleic: Azelaic; 1:1 Oleic: Azelaic; 1:3 Oleic: Azelaic; and Azelaic acid only. No percentage amounts were given for azelaic acid and oleic acid in the composition. There are many ways to achieve 1:1, 3:1 and 1:3 ratios within the range of “about 0.04 wt% to about 2 wt % azelaic acid and from about 0.04 wt% to about 1 wt % oleic acid”. Next, the data supplied on page 2-3 of the specification disclose the application rate of the composition was 1.25 mg total acid/g of hair. The claims do not recite such an application amount.
The combined teachings of Bartz and Robinson teach a hair conditioner comprising oleic acid and azelaic acid in a ratio range of 1:0.2 to 1:8, with azelaic acid recognized as a suitable antimicrobial and antifungal active for a shelf-stable conditioner. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619  

/NICOLE P BABSON/Primary Examiner, Art Unit 1619